Title: To George Washington from Thomas-Antoine, Mauduit Du Plessis, 4 May 1779
From: Plessis, Thomas-Antoine, Mauduit Du
To: Washington, George



Dear General
Besançon [France] 4 may 1779

i use of the liberty that you have given me to write you, i cannot express you how i am Grateful for all your Goodness; i have done all what was in my power to prove to your Country my zeal for the Cause, you have been sensible of it, and at your recommandation i have been reward’d more than i deserved, be Certain, dear General, i shall be always ready to Lose my Life for my good friend the American you Know me enough, i hope, to be sure of it. i am american Soldier, and it is for all my lyfe. i have the honor to be with the most sincere, and respectuous attachement, Dear General. Your Most obedient servant
Le Che. de Mauduit Duplessis
the Che. De La Luzerne our minister plenipotentiary, who will give you this Letter is one of the most excellent men, i am very much acquainted with him.
